Citation Nr: 9933930
Decision Date: 12/03/99	Archive Date: 02/08/00

DOCKET NO. 95-28 046               DATE DEC 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Wilmington, Delaware

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from October 1960 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a May 1994 rating decision of the Wilmington, Delaware,
Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

The record contains a diagnosis of PTSD, which has been related by
a competent professional to in-service stressors as reported by the
veteran.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for PTSD
is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to claims of
service connection is whether there is evidence that the claim is
well grounded. "[A] person who submits a claim for benefits under
a law administered by the Secretary shall have the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." 38 U.S.C.A.
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson v.
Brown, 9 Vet. App. 542, 545 (1996). A well-grounded claim is "a
plausible claim, one which is meritorious on its own or capable of
substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of [section 5107(a)]."
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990). In Tirpak v.
Derwinski, 2 Vet. App. 609, 611

- 2 -

(1992), the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") held that a claim must be
accompanied by supportive evidence and that such evidence "must
'justify a belief by a fair and impartial individual' that the
claim is plausible."

Generally, for a claim to be well grounded, there generally must be
(1) a medical diagnosis of a current disability; (2) medical or, in
certain circumstances, lay evidence of in-service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service injury or disease and the current
disability. See Anderson, supra; Caluza v. Brown, 7 Vet. App. 498,
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Under 38 C.F.R. 3.304(f) (1999), a well-grounded claim for service
connection for PTSD requires the presence of three elements: (1) A
current, clear medical diagnosis of PTSD; (2) credible supporting
evidence that the claimed in-service stressor actually occurred;
(3) medical evidence of a causal nexus between current
symptomatology and the specific claimed in-service stressor. See
Cohen v. Brown, 10 Vet. App. 128, 138 (1997). The existing record
contains a diagnosis of PTSD related by competent medical personnel
to incidents of service as reported by the veteran. As such, the
claim is well grounded.

ORDER

The claim of entitlement to service connection for PTSD is well
grounded.

REMAND

Service personnel records reflect that the veteran served in the
Republic of Vietnam from June 25, 1965 to June 14, 1966, and again
from January 26, 1968 to October 21, 1968, and that his military
occupational specialty was radio operator or radio mechanic.
Department of the Army Form 20 lists a campaign designation of

- 3 - 

Vietnam Counter Offensive Phase III. Listed awards and decorations
show the Vietnam Service Medal, the Medical Badge, First Award, the
National Defense Service Medal, the Good Conduct Medal, the
Republic of Vietnam Campaign Medal with 60 device, and an Army
Commendation Medal. The veteran has submitted documentation of the
First Calvary Division Airmobile "Vietnam Combat Certificate,"
awarded to all members of the First Team, on which the veteran's
own service with the First Team was stated to be from January 11,
1968 to August 8, 1968. The certificate noted arrival of the First
Team in Vietnam in September 1965, with an enemy defeat at PLEIKU
within 75 days of such arrival. Also noted were subsequent
victories in occupational areas, without specific dates or details
provided. The veteran also submitted documentation in support of
his Army Commendation Medal, based on meritorious service during
the period October 1967 to October 1968; and a certificate in
recognition of outstanding service to the Second Brigade, First
Infantry Division, dated in June 1966.

The Board remanded this case in June 1998, subsequent to the
veteran's February 1998 Travel Board hearing. At that time, the
Board acknowledged that a diagnosis of PTSD pertinent to the
veteran was of record, but that there was no corroborating evidence
of the veteran having served in combat or of the stressful events
of service claimed by the veteran. As noted, a well-grounded claim
for PTSD requires a medical diagnosis of PTSD; a link, established
by medical evidence, between current symptoms and an in-service
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. 38 C.F.R. 3.304(f) (1999).

Pursuant to Board remand, the RO asked the veteran to provide
additional information regarding Messers Norton, Davis, and McCoy
(or Mc Coy); he did not respond with further identifying
information so as to enable a search by the U.S. Armed Services
Center for Research of Unit Records (USASCRUR). The RO further
attempted to obtain confirmation that the veteran was awarded a
Combat Medical Badge and not merely a "Medical Badge" as shown by
his personnel records. In that regard a copy of the order awarding
the Medical Badge was requested but not obtained from the National
Personnel Records Center (NPRC) and NPRC stated that it found no
indication that the veteran served as a door gunner

- 4 -

during his second tour of duty in Vietnam. Finally, the veteran did
not provide release for records of his treatment by the Delaware
State Mental Hygiene Clinic in September 1980 as requested. The
veteran is reminded that "the duty to assist is not always a one-
way street. If a veteran wishes help, he cannot passively wait for
it in those circumstances where he may or should have information
that is essential in obtaining the putative evidence." Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991). Thus, the Board finds the
RO to have satisfactorily completed requested development, to the
extent possible. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that prior to its remand, the USASCRUR provided the
RO with military documents pertinent to the veteran's service,
including copies of the operational report from the First Infantry
Division, the higher headquarters of the First Medical Battalion,
for the period from January to April 1966 and the 1968 unit history
of the 228th Aviation Battalion, the units to which the veteran was
assigned. However, service records indicate that the veteran was in
Vietnam beginning June 25, 1965, and he has specifically listed
among his stressful experiences involvement in a fire fight/rocket-
and-mortar attack on his first day in Vietnam and/or sometime in
1965, stating that that incident was the one that "haunts" him. In
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
noted that the VA had adopted a final rule in October 1996,
effective November 7, 1996, revising 38 C.F.R. 4.125 and 4.126
(1996). The effect of these revisions was to change the diagnostic
criteria for mental disorders from the Diagnostic and Statistical
Manual for Mental Disorders (DSM), third edition and the third
edition, revised, to the fourth edition (DSM-IV). The Court found
that DSM-IV altered the criteria for assessing the adequacy of the
stressor from an objective to a subjective basis. The Court further
found that where there was "undisputed, unequivocal" diagnoses of
PTSD of record, and the Board did not make a finding that the
reports were incomplete, the adequacy of the stressor had to be
presumed as a matter of law. Id. at 153. In West v. Brown, 7 Vet.
App. 70 (1994), the Court held that the sufficiency of the stressor
is a medical determination, and therefore adjudicators may not
render a determination on this point in the absence of independent
medical evidence. Thus, when a claimed stressor is confirmed, the
adequacy of such would be presumed in the absence of

- 5 -

contrary medical opinion. Otherwise, VA's role is confined to
questioning the credibility of the veteran's involvement. Notably,
the USASCRUR reports obtained do not cover the initial period of
the veteran's Vietnam service and such should be obtained to ensure
adequate consideration of the veteran's claimed stressors. See,
e.g., Falk v. West, 12 Vet. App. 402, 405 (1999).

Accordingly, this case is returned to the RO for the following:

1. The veteran is advised that he has the right to submit
additional evidence and argument on the matter the Board has
remanded to the RO, to include, but not limited to, evidence and/or
information previously requested by the RO or the Board.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should contact the USASCRUR, located at 7798 Cissna Road,
Suite 101, Springfield, Virginia 22150-3197, to obtain unit records
or other historical unit information for the period of the
veteran's service in Vietnam beginning June 25, 1965 through
December 1965, and in particular attempt to corroborate a freight
occurring in 1965. The RO also should again ask NPRC to search the
veteran's personnel records for Special Order 37Hq2dBdelstInfDiv of
September 1, 1965 and to provide a copy if such is located. A
response, negative or positive, should be associated with the
claims file. The RO should, as indicated, undertake follow-up
through appropriate channels to obtain verification of the
veteran's claimed stressor(s).

3. Following the above, the RO must determine whether any claimed
stressor is sufficiently verified. addressing any credibility
matters.

- 6 -

4. If and only if any stressor is determined to be verified, the
veteran should be afforded a VA . psychiatric examination by a
panel of two board-certified psychiatrists. The RO must specify for
the panel the stressor(s) it has determined are corroborated by the
evidence of record and instruct the examiner that only those events
may be considered for the purpose of determining whether exposure
to a stressor in service has resulted in current psychiatric
symptoms, and whether the diagnostic criteria to support a
diagnosis of PTSD have been satisfied.

5. The RO should then re-adjudicate the veteran's claim of service
connection for PTSD. If the decision remains adverse to the
veteran, he and his representative should be furnished with a
supplemental statement of the case and afforded the applicable time
to respond. The purpose of this remand is only to obtain additional
evidence consistent with Court requirements.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1996) (Historical and
Statutory Notes). In

- 7 -

addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

JANE E. SHARP 
Member, Board of Veterans' Appeals

8 -


 007865817      991221    919903

DOCKET NO. 97-33 451A       DATE DEC 21, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of a cold injury.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service from July 1943 to December 1945.
This appeal arises from June and December 1997 rating actions in
which the RO denied service connection for residuals of a cold
injury. The veteran was accorded a hearing before an RO hearing
officer in March 1998. A transcript of the hearing is of record. In
a statement on appeal received in January 1998, the veteran
indicated that he would determine at a later date whether he wanted
a hearing before a Member of the Board of Veterans' Appeals
(Board). In a letter dated in January 1999, the veteran was
requested to clarify whether he still desired a hearing before a
Member of the Board. The veteran thereafter indicated that he
wanted a hearing before a Member of the Board in Washington, D.C.
In a subsequent letter dated in January 1999, the veteran canceled
his request for a Board hearing in Washington, D.C.

In March 1999, the case was remanded by the Board to the RO. The
requested development has been completed and the case has been
returned to the Board for further appellate consideration.

FINDINGS OF FACT

1. The veteran engaged in combat with the enemy during service,
&rid has reported that he sustained a cold injury during service.

2. The medical evidence rules out that the veteran currently has
any residuals of a cold injury.

3. Any symptoms of cold injury sustained during service were acute
and transitory and subsided without residual disability.

2 -

CONCLUSION OF LAW

Chronic residuals of a cold injury were not incurred in or
aggravates by wartime service. 38 U.S.C.A. 1110, 1154(b), and
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.303(b),(d) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's "Enlisted Record and Report of Separation" shows that
he participated in Normandy, northern France, the Ardennes, the
Rhineland, and Central Europe campaigns. His military occupational
specialty was light truck driver. His service medical records do
not show any complaint, diagnosis, or treatment of symptoms of a
cold injury.

The veteran filed a claim of service connection for residuals of a
cold injury in May 1997. He indicated that he was having problems
with his feet, knees, and hips, and added that he had been exposed
to cold weather during service in Europe during World War II.

In a June 1997 rating decision, the RO denied service connection
for residuals of a cold weather injury. In July 1997, the veteran
submitted his notice of disagreement with the denial of his claim.
He explained that he was assigned as t truck driver during the
Battle of the Bulge and fighting in the Rhineland, and temperatures
dropped to 30 degrees below zero during the fighting. As a truck
driver, his unit was constantly on the move, and was required to
spend nights steering in the bed of his truck, with very little
break from the freezing cold or snow. The veteran indicated that,
because he was assigned to a mobile truck company, medical
treatment was usually provided by a corpsman and few medical
records were maintained. The veteran also submitted copies of
several articles describing

- 3 -

fighting and conditions during World War II in Europe during
campaigns such as the Battle of the Ardennes.

In a separate statement submitted in July 1997, the veteran
contended that he had multiple disabilities which had had their
onset with his exposure to cold during service. He indicated that
the residuals of his cold injury included frostbite to his feet,
legs, hands, arms, and facial area, as well as erythema. He
indicated that he was submitting records of private medical
treatment, dating from 19,57 to the present, in support of his
claim, and added that he had been unable to obtain treatment
records for the period from 1945 to 1967, because many of the
physicians who treated him during that period have died or retired.

Extensive records of medical treatment of the veteran were
associated with the claims folder in August 1997. The medical
records show that the veteran was treated by David S. Pugh, M.D.,
in November 1967, for injuries sustained in an automobile accident.
His injuries included lacerations of the forehead, lower lip, right
fifth finger, and abrasions of both knees. In August 1978,
the,veteran was hospitalized at East Liverpool City Hospital for an
evaluation of his complaints of chest pain. A hospital discharge
summary indicates that he was discharged in improved condition,
with diagnoses including moderate severe cervical spondylosis with
disc space narrowing, a hiatus hernia with reflux esophagitis, and
a spastic colon. In a consultation report to Dr. Pugh from a
physician identified as Dr. Rajan, it was noted that there was no
history of cramps or pain in the legs or arthritis or varicose
veins or swelling of the feet. The records of private medical
treatment of the veteran from 1967 to the present, submitted by the
veteran in August 1997, do not contain diagnoses of disabilities
arising from a cold injury.

The veteran submitted a statement in support of his claim in March
1998. He indicated that he served in a front line supply unit
throughout the operations area of the U.S. First Army in the winter
of 1944-45. He was accorded a hearing before an RO hearing officer
in March 1998. The veteran testified that the trucks he drove
during his active service in the European theater of operations
from June 1944 to December 1945 were unheated. Medics occasionally
provided inoculations and

- 4 -

corpsmen distributed medication, but he was not treated for frozen
hands or frozen feet. He did not list many of his disabilities at
separation due to his desire to return home for the holidays. The
veteran indicated that he was evaluated by a physician in North
Carolina after service, and the physician opined that the veteran
had arthritis due to exposure to cold weather. However, the veteran
explained that the physician was deceased and records of his
treatment of the veteran mere not available. He indicated that he
had had back pain prior to service, which began when he fell from
a horse.

VA records of medical treatment of the veteran, dating from May and
June 1998, include a May 1998 medical progress note, in which the
veteran reported exposure to cold in World War II. He complained of
discomfort in his feet and low back pain, which he indicated began
when he was exposed to cold during service and slept in the bed of
his truck. The examiner's appraisals included chronic low back
pain, and a history of cold exposure with apparent peripheral
neuropathy.

An October 1998 letter from [redacted], a friend of the veteran,
was associated with the claims folder. Mr. [redacted] reported having
known the veteran for several years and being aware of problems the
veteran has had with his legs, including an inability to walk at
times.

In or about January 1999, a report from the Office of the Surgeon
General of the U.S. Army (SGO Report) was added to the claims
folder. The SGO Report indicates, on its face, that it is comprised
of hospital admission data from 1944. The SGO Report does not
reflect medical treatment of the veteran for a cold injury.

In March 1999, the Board remanded the case to the RO. The Board
noted that the evidence confirmed that the veteran participated in
the Battle of the Ardennes, and the Board concluded that he was a
combat veteran under the provisions of 38 U.S.C.A. 1154(b). The
remand directed the RO to contact the veteran and inquire whether
he received any treatment for what he considered to be residuals of
a cold injury since May 1998, the date of the most recent pertinent
medical treatment record then contained in the claims folder. The
veteran was to be

- 5 -

scheduled for a VA neurological examination to determine the nature
and etiology of any and all residuals of a cold injury. The
examiner was requested to provide medical opinions as to whether
the veteran has any identifiable residuals of a cold injury, and if
so, whether any such residual of a cold injury is related to his
World War II service.

In an April 1999 statement, the veteran indicated that all of his
medical treatment since May 1998 had been at VA Medical Centers in
Pittsburgh, Pennsylvania.

The veteran was accorded a VA neurological examination on April 16,
1999. The examiner noted that the veteran had been followed in the
VA neurology clinic for approximately eight years for progressive
impairment of gait, as well as back pain of probably forty years'
duration. Following clinical evaluation, the examiner indicated
that the veteran had spinal stenosis, with spasticity without
weakness in the lower extremities. Ataxia was prominent and was
thought to be probably multifactorial, with posterior column
abnormalities (vibration and position impairment), superimposed
upon cerebellar dysfunction. The orthopedic division believed that
there was an operative problem in the cervical spine. The examiner
opined that the cerebellar process was either toxic or
degenerative.

The veteran was accorded a VA cold injury examination on April 23,
1999. The examination report identified the examiner as a vascular
surgeon. The examiner noted that the veteran reported exposure to
cold during the Battle of the Bulge and believed that this had
increased the severity of his back problems. The veteran's back
disorder had gradually increased in severity, and he reported that
a back specialist had recently recommended a cervical spine fusion.
The examiner attempted to elicit symptoms of cold exposure with
regard to the veteran's lower extremities, but noted that there
very few symptoms. The veteran i,ave a history of exposure of his
feet to severe cold in 1945, but he had not had much in the way of
cold injury symptoms of his feet since service. Although the
veteran complained of difficulty in walking, the examiner noted
that he did not report sensory deficits in his feet. He also denied
gangrene or ulceration, and the examiner rioted that the veteran
did not have any current cold sensitivity in his feet or hands. On
clinical

- 6 -

evaluation, the examiner reported that the veteran's feet and hands
were adequately perfused, and the skin of his feet and hands was
essentially normal. There were no areas of tissue breakdown, and no
areas of fungal infection which could be identified. Capillary
refill was normal bilaterally, and the veteran's pulses were strong
in all pedal and hand locations. Sensory examination to fine touch
and position sense were within normal limits in the feet. The
examiner concluded that the veteran did not have any significant
cold-related symptoms in his extremities. The examiner noted that
the veteran's main complaint was that his 4;old injury increased
the severity of his back and spine problems, and symptoms
consistent with spinal stenosis or some other neurological problem
were present. The examiner recommended further neurological
evaluation, and opined that, as a vascular specialist, it did not
appear that the veteran's cold exposure caused any significant
symptoms in his extremities.

VA medical progress notes, dating from May and June 1999, include
an examiner's assessment that the veteran has cervical spondylotic
myelopathy. He had been informed that his condition was
deteriorating and without surgical intervention, he would have
progressive diminution of function and eventually be wheelchair
bound. He had been offered the option of surgical decompression.

In an RO note dated in August 1999, it was indicated that the VA
examination of the veteran on April 16, 1999 had not adequately
responded to the medical questions which the March 1999 remand
directed the examiner to answer. Accordingly, the veteran was
accorded a VA neurological examination on August 20, 1999. The
examiner reported seeing the veteran and reviewing the claims
folder, particularly the reports of VA examinations on April 16th
and April 23rd. The examiner noted that the cold injury examination
found that no significant cold-related symptoms were present. It
was also noted that the veteran's severe degenerative joint disease
of the lower spine and cervical spondylosis had been evaluated on
the examination of April 16th. The examiner opined that the
veteran's severe neurological deficits related to cervical
spondylosis and degenerative joint disease of the lumbar spine, and
were not likely to be related to and cold injury which the veteran
may have sustained. 

- 7 -

In an informal hearing presentation by the veteran's representative
at the Board in November 1999, it was asserted that the VA medical
examination of the veteran on August 20, 1999 was inadequate. The
representative asserted that the RO had not complied with the
instructions of the remand calling for the veteran to be scheduled
for a neurological examination. The representative also asserted
that it was unclear whether a representative of the veteran had had
an opportunity to review the claims folder before it had been
returned to the Board. In this regard, the Board notes that the RO
issued letters to the veteran (on which his representative was
copied) accompanying Supplemental Statements of the Case (SSOCS) in
September and October 1999, listing the additional evidence which
had been associated with the claims folder and inviting any
additional argument deemed necessary in this appeal.

Analysis

A person who submits a claim for benefits under a law administered.
by VA shall have the burden of submitting evidence sufficient to
justify a belief by a fair and impartial tribunal that the claim is
well-grounded. VA shall assist such a claimant in developing facts
pertinent to the claim. 38 U.S.C.A. 5107(a) (West 1991). If he has
not presented evidence of a well-grounded claim, his appeal must
fail as to that claim, and there is no duty to assist him further
in the development of his claim because such development would be
futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1
Vet. App. 78 (1990).

In order for a claim for service connection to be well-grounded,
there must be competent medical evidence of current disability (a
medical diagnosis), of incurrence or aggravation of a disease or
injury in service (lay or medical evidence), and of a nexus between
the in-service injury or disease and the current disability
(medical evidence). Caluza v. Brown, 7 Vet. App. 498 (1995). The
United States Court of Appeals for Veterans Claims (Court) has held
that laypersons are not competent to provide medical opinions.
Layno v. Brown, 6 Vet. App. 465 (1994).

8 -

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval, or air organization of the
United States during a period of war, campaign, or expedition, the
Secretary of VA shall accept as sufficient proof of service
connection of any disease or injury alleged to have been incurred
in or aggravated by such service satisfactory lay or other evidence
of service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, an([, to that
end, shall resolve every reasonable doubt in favor of the veteran.
38 U.S.C.A. 1154(b) (West 1991 & Supp. 1999).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 1991). With chronic disease shown as such in
service or within a presumptive period after service, so as to
permit a finding of service connection, subsequent manifestations
of the same chronic disease at any later date, however remote, are
service- connected, unless clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b) (1999). Service connection may be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

At the time of the earlier remand, the Board in effect determined
that the claim for service connection for residuals of a cold
injury was well-grounded because the veteran had engaged in combat
with the enemy during the Battle of the Bulge (Ardennes), he
contended that he sustained a cold injury to various parts of his
body during service, and there was a medical indication in a May
1998 VA medical progress note that the veteran had peripheral
neuropathy which ma@, have been associated with cold injury. As
such, the March 1999 Board remand, among other things, called for
further VA medical examination, complete review of the claims
folder, and further medical opinion. Although it took three VA
examinations to ultimately get responses to the questions posed,
the Board finds that the current evidence is adequate to decide the
issue on appeal.

- 9 -

It has been determined medically that the veteran does not
currently have identifiable residuals of any cold injury he
sustained in service.

The Board notes that the veteran and his representative have
contended that the August 20th VA medical examination was
inadequate and that the RO has failed to comply with the March 1999
remand. The Court has held that a remand by the Court or the Board
imposes upon VA a concomitant duty to ensure compliance with the
terms of the remand. Stegall v. Brown, 11 Vet. App. 268, 271
(1998).

The veteran was accorded VA medical examinations on April 16, 1999
and April 23, 1999. The April 16th examination was a neurological
evaluation and a vascular surgeon examined the veteran on April
23rd. Both examination reports contain detailed clinical findings,
and the vascular surgeon provided a medical opinion as to the
existence of any relationship between cold exposure and residual
disability in the veteran's extremities. The vascular surgeon also
recommended that further neurological evaluation of the veteran be
performed. In an August 1999 note, the RO indicated that the April
16th examination had not addressed the Questions raised in the
March 1999 remand. Accordingly, the veteran was accorded a VA
neurological examination on August 20, 1999. The report of the VA
examination of August 20, 1999 specifically noted the veteran's
relevant medical history, referred to the detailed clinical
findings contained in the reports of the VA examinations of the
veteran on April 16th and April 23rd, and provided the examiner's
medical opinion. Given all of the foregoing, the Board concludes
that the VA examinations have been adequate to permit equitable
evaluation of the veteran's claim, and that, taken together, the VA
examinations of April and August 1999 comply with the directions
contained in the March 1999 remand.

With regard to the assertions of the veteran's representative that
it is unclear that a representative of the veteran had an
opportunity to review the claims folder before it was returned to
the Board, the letters accompanying the SSOCs issued by the RO in
September and October 1999 provided the veteran and his
representative with notice and opportunity to review the evidence
of record and provide any additional comment pertinent to the
veteran's appeal. Therefore, the Board concludes that

- 10-

there is no unfair prejudice to the veteran with regard to
opportunities for both he and his representative to review and
supplement the record.

The vascular surgeon's examination of the veteran on April 23,
1999) noted the absence of current cold sensitivity in his feet or
hands, the essentially normal skin of his feet and hands, and the
absence of even complaints of sensory deficits in the feet. The
medical evidence does not include a diagnosis of residuals of a
cold injury, and the requirement of a medical diagnosis of a
current disability is not fulfilled.

On VA neurological examination on August 20th, the examiner
concluded that the veteran's neurological pathology was not likely
to be related to any cold injury which he may have sustained.

In summary, the preponderance of the evidence reveals that any
symptoms of cold injury sustained during service were acute and
transitory and did not result in chronic identifiable residuals for
which service connection may be granted.

ORDER

Entitlement to service connection for residuals of a cold injury is
denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

- 11 -



